


109 HR 5918 IH: To amend the Immigration and Nationality Act to protect

U.S. House of Representatives
2006-07-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		109th CONGRESS
		2d Session
		H. R. 5918
		IN THE HOUSE OF REPRESENTATIVES
		
			July 27, 2006
			Mr. Pitts (for
			 himself, Mr. Lantos,
			 Mr. Pence,
			 Mr. Smith of New Jersey,
			 Mr. Souder,
			 Mr. McGovern,
			 Mr. Honda,
			 Mr. Wamp, Mr. McCotter, Mr.
			 Boehlert, Mr. Payne, and
			 Mr. Rohrabacher) introduced the
			 following bill; which was referred to the Committee on the Judiciary
		
		A BILL
		To amend the Immigration and Nationality Act to protect
		  vulnerable refugees and asylum seekers.
	
	
		1.FindingsCongress finds the following:
			(1)Combating
			 terrorism and promoting freedom from tyranny are inseparable national security
			 priorities of the United States.
			(2)Many enemies of
			 freedom, whether state or non-state actors, persecute individuals and groups
			 who stand up for democracy’s ideals.
			(3)Providing
			 protection for victims of oppression and terror is a foreign policy objective
			 of the United States.
			(4)The Presidential
			 determination to admit a specified number of refugees to the United States each
			 year is a humanitarian act of compassion in keeping with these important
			 principles.
			(5)In fiscal year
			 2006, an estimated 10,000 to 15,000 vulnerable refugees who would otherwise be
			 admitted will be denied entry because of the unintended consequences of
			 overbroad bars on admission.
			(6)Those individuals
			 denied admission to the United States include victims of terrorism who are
			 being barred because they were forced under threat of death or serious bodily
			 injury to provide support, such as food, water, or shelter, to armed
			 rebels.
			(7)Other individuals
			 are barred due to their membership in or support of groups that have sided with
			 the United States in opposing repressive regimes.
			(8)Current law defines terrorist organization
			 so broadly that even the United States military is defined as a terrorist
			 organization any time it enters another country uninvited.
			(9)Victims of
			 terrorism and members of groups that the United States supports and that
			 support the United States should not be labeled terrorists and
			 denied entry to the United States.
			2.Protecting groups
			 that support the United States or that the United States supports from being
			 labeled terrorist
			(a)In
			 generalSection 212(a)(3)(B)(vi)(III) of the Immigration and
			 Nationality Act (8 U.S.C. 1182(a)(3)(B)(vi)(III)) is amended by inserting
			 before the period at the end the following: and whose activities
			 threaten the security of United States nationals or the national security of
			 the United States (as is defined under section 219(d)), as determined by the
			 Secretary of State, independently or upon the request of the Attorney General
			 or the Secretary of Homeland Security.
			(b)Savings
			 clauseThe failure of the
			 Secretary of State to determine that a group threatens the security of United
			 States nationals or the national security of the United States shall not in any
			 way affect the application of any of the other security and terrorism-related
			 bars on admission to any of the group's members.
			3.Undue coercion
			 and duress exception to material support provisionSection
			 212(a)(3)(B)(iv)(VI) of the Immigration and Nationality Act (8 U.S.C.
			 1182(a)(3)(B)(iv)(VI)) is amended, in the matter preceding item (aa), by
			 inserting (other than as the result of undue coercion or duress)
			 after to commit an act.
		
